Citation Nr: 1829926	
Decision Date: 11/07/18    Archive Date: 11/21/18

DOCKET NO.  15-28 768	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of the lumbar spine. 

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left hip disability. 

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO).  The Veteran had requested a Board hearing and that was cancel via the below noted October 2018 statement.


FINDING OF FACT

On October 19, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs